
	

113 HR 957 RH: American Soda Ash Competitiveness Act
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 123
		113th CONGRESS
		1st Session
		H. R. 957
		[Report No.
		  113–169]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 5, 2013
			Mrs. Lummis (for
			 herself, Mr. Himes,
			 Ms. Bonamici,
			 Mr. McCarthy of California, and
			 Mr. Cook) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		
			July 22, 2013
			Additional sponsors: Mr.
			 McKeon, Mr. Weber of
			 Texas, and Mr.
			 Valadao
		
		
			July 22, 2013
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To reduce temporarily the royalty required
		  to be paid for sodium produced on Federal lands, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Soda Ash Competitiveness
			 Act.
		2.Reduction in
			 royalty rate on soda ashNotwithstanding section 102(a)(9) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701(a)(9)), section
			 24 of the Mineral Leasing Act (30 U.S.C. 262), and the terms of any lease under
			 that Act, the royalty rate on the quantity or gross value of the output of
			 sodium compounds and related products at the point of shipment to market from
			 Federal land in the 5-year period beginning on the date of enactment of this
			 Act shall be 2 percent.
		
	
		July 22, 2013
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
